Citation Nr: 1144785	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-04 483	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE


Whether new and material evidence has been received sufficient to reopen a claim for service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1979 to March 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board observes that the Veteran's claim to reopen a previously denied issue of entitlement to service connection for right ear hearing loss was granted in full as the RO awarded service connection for that disability in a June 2008 rating decision.  The Veteran did not disagree with the rating or effective date assigned to that disability.


FINDING OF FACT

On October 27, 2008, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appellate review his appeal of the claim to reopen a previously denied issue of entitlement to service connection for left ear hearing loss.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim to reopen a previously denied issue for service connection for left ear hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of his claim to reopen a previously denied issue of entitlement to service connection for left ear hearing loss.  See October 2008 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal of the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for left ear hearing loss is dismissed.



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


